DETAILED ACTION
	Claims 1-32 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/22 and 6/24/22 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Interpretation
The Office has interpreted all percentages of ingredients recited by the claims as percentages by weight of the composition, as required by the specification at paragraph 13 as published.  
Claim Objections
Claim 3 is objected to because of the following informalities: “0,02%” should be “”0.02%” to conform with U.S. practice and to maintain consistency with the other claims.  Correction is required.  
Claim 4 is objected to because of the following informalities: “personal” is misspelled as “persona.”  Correction is required.
Claim Rejections - 35 USC § 112
 Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 and 6-9 are unclear because they recite that a certain amount of azoxystrobin provides a recited functional property, e.g., a deposition within a recited range in claim 1, but these claims nowhere clearly recite that the specified amount of azoxystrobin is actually present in the composition as opposed to claim 3, which expressly states that the “azoxystrobin is present” in a recited range.  The reason for the difference in language between claim 3 and claims 1-2 and 6-9 is unclear.  Does Applicant intend that the azoxystrobin be present in the ranges recited by claims 1-2 and 6-9?  Clarification is required.  The claims which depend from claim 1 (other than claim 3) are also rejected because they do not clarify the point of confusion.   
Claims 1 and 2 recite “ug/cm2” but the meaning of this unit is unclear.  Is the “ug” intended to be “µg,” i.e., “micrograms?”  Clarification is required.  Since dependent claims 3-32 do not clarify the point of confusion, they are also rejected.   
Claim 2 recites that the antifungal efficacy of “0.5% azoxystrobin with less deposition per ug/cm2” is equal to the antifungal efficacy of “1% azoxystrobin with a greater deposition per ug/cm2.”  The meaning of this limitation is unclear.  What is the amount of azoxystrobin in the composition?  Is it 1%, or 0.5%? What is the phrase “less deposition” with respect to?   What is the phrase “more deposition” with respect to?   
	Claim 9 recites that the azoxystrobin at 0.5% results in a greater fungal reduction than selenium sulfide at 1%, which is unclear because it is unknown if the comparison is between the claimed personal care composition and a different composition comprising the selenium sulfide?  If so, what are the other ingredients of the 1% selenium sulfide composition?  It is not possible to ascertain the metes and bounds of claim 9 without knowing the composition of the selenium sulfide composition.  Clarification is required.  
Claim 10 recites that the azoxystrobin results in a minimum inhibitory concentration of less than 5 ppm against  Malassezia when “formulated into compositions of different forms.”  This limitation is unclear because neither the claim nor the specification defines the meaning of “different forms,” such that the metes and bounds of the claim are unclear.  Additionally, the meaning of “minimum inhibitory concentration” is unclear.  By how much must Malassezia be inhibited at less than 5 ppm azoxystrobin in order to meet the limitation of the claim?  Additionally, what is the concentration of azoxystrobin in the composition of claim 10?  Less than 5 ppm as recited by the claim, or at least about 0.05% as recited by base claim1?   Clarification is required.  
Dependent claims 26-27 recite a surfactant, but the claims are unclear because base claim 1 does not recite a surfactant.  Clarification is required.  Claims 26-27 should recite that the composition “further comprises” the recited surfactant to make it clear that an additional ingredient has been added to the composition of the base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 20-23, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US Pat. Pub. 2017/0135932).
As to claims 1-10, 20-23, and 25-32, Schwartz discloses a personal care composition for the hair (paragraph 9) that comprises an anti-dandruff active such as azoxystrobin (paragraph 61).
Regarding claims 20-23, the composition may be a shampoo or conditioner and may be a leave on treatment or a rinse off composition and may be in the form of a gel, foam, or mousse (paragraph 72).  
As to claim 25, the shampoo of Schwartz is viewed as capable of use as a cleansing body wash or liquid hand wash.  
As to claims 26-27, the composition may further comprise an anionic, amphoteric, or zwitterionic surfactant (paragraphs 74-82).  
Regarding claims 28-29, the composition may comprise a Triquat cationic polymer (paragraph 127).  
As to claims 30-31, the composition may comprise a silicone conditioning agent (paragraph 117).  
Regarding claim 32, the composition may comprise a perfume (see, e.g., paragraph 125).  
As to claims 1-10, 20-23, and 25-32, Schwartz does not further expressly disclose the amount of azoxystrobin as recited by claims 1-9 or of the perfume as recited by claim 32, nor the deposition properties recited by claims 1-2, the fungal reduction amounts recited by claims 6-9, or the minimum inhibitory concentration against Malasezia recited by claim 10.  
As to claims 1-10, 20-23, and 25-32, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Schwartz composition by selecting an amount of the azoxystrobin that is within the ranges of claims 1-9, because said amount is a result effective variable that will affect the anti-dandruff efficacy of the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 32, it further would have been prima facie obvious to by selecting an amount of the perfume that is within the recited range, because said amount is a result effective variable that will affect the overall sensory perception of the composition and therefore its attractiveness to the user.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
The resulting Schwartz composition as modified above will possess the functional deposition, fungal reduction, and minimum inhibitory concentration values recited by claims 1-2, 6-9, and 10, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Claims 11-19 are rejected under 35 U.S.C. 103 as unpatentable over Schwartz et al. (US Pat. Pub. 2017/0135932) as applied to claims 1-10, 20-23, and 25-32 above, and further in view of Kitko et al. (US Pat. Pub. 2009/0155383).
The teachings of Schwartz are relied upon as discussed above, but Schwartz does not further expressly disclose the particle size of the azoxystrobin as recited by claims 11-19.
Kitko discloses personal care compositions that may comprise anti-dandruff actives (paragraphs 2 and 95) such as pyridinethione salts having a particle size of up to about 20 microns (paragraph 96) which reads on the ranges of claims 11-16 or selenium sulfide particles with a diameter of less than 15 microns (paragraph 100). 
As to claims 11-19, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Schwartz anti-dandruff personal care composition by selecting an azoxystrobin particle size within the recited ranges, since Kitko teaches an anti-dandruff personal care composition having selenium sulfide or pyridinethione salts as anti-dandruff actives and specifies different particle sizes depending upon the active, which would have motivated the skilled artisan to undertake an optimization process to determine the appropriate particle size when azoxystrobin is used as the anti-dandruff active as in the Schwartz composition, and using the ranges taught by Kitko as a starting point for the optimization.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 24 is rejected under 35 U.S.C. 103 as unpatentable over Schwartz et al. (US Pat. Pub. 2017/0135932) as applied to claims 1-10, 20-23, and 25-32 above, and further in view of Edelson (US Pat. Pub. 2015/0313819).
The teachings of Schwartz are relied upon as discussed above, but Schwartz does not further expressly disclose that the composition is in the form of a single unit dose.
Edelson discloses compositions for skin care, such as a shampoo (paragraphs 6 and 62).  Edelson teaches that the composition may be packaged as a single unit dose (paragraphs 58-59).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Schwartz personal care composition by packaging it as a single unit dose as taught by Edelson, in order to obtain a formulation that is easy for the consumer to use without having to measure out an individual dose.  
Claims 1-10, 20-23, and 25-32 are rejected under 35 U.S.C. 103 as unpatentable over Richards et al. (US Pat. Pub. 2021/0283131; of record in IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 1-10, 20-23, and 25-32, Richards discloses a personal care composition comprising azoxystrobin, the composition being a shampoo gel, conditioner, or a leave on treatment, and which could also function as a body wash of claim 25 (claims 1 and 5 of Richards and paragraph 77).  The azoxystrobin is present in the amount of 0.02-10 wt% (paragraph 19), which overlaps the ranges of claims 1-9.  Richards further discloses that the composition may comprise an anionic, amphoteric, or zwitterionic surfactant (paragraph 68), a cationic deposition polymer (paragraph 86), a silicone conditioning agent (paragraph 90), and a perfume (paragraph 92).  
As to claims 1-10, 20-23, and 25-32, Richards does not further expressly disclose the deposition properties recited by claims 1-2, the fungal reduction amounts recited by claims 6-9, or the minimum inhibitory concentration against Malasezia recited by claim 10 nor the amount of the perfume (claim 32)
 As to claims 1-10, 20-23, and 25-32, the Richards composition will possess the functional deposition, fungal reduction, and minimum inhibitory concentration values recited by claims 1-2, 6-9, and 10, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Regarding claim 32, it further would have been prima facie obvious to select an amount of the perfume that is within the recited range, because said amount is a result effective variable that will affect the overall sensory perception of the composition and therefore its attractiveness to the user.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/126,932 and in view of Schwartz et al. (US Pat. Pub. 2017/0135932), Edelson (US Pat. Pub. 2015/0313819, and/or Kitko et al. (US Pat. Pub. 2009/0155383) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Schwartz, Edelson, and Kitko are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because they recite a personal care composition comprising azoxystrobin having an MIC of less than 1 ppm against Malassezia, the composition being a shampoo, conditioner, or a leave on treatment, and which could also function as a body wash.
Although the reference claims do not recite the presence of a surfactant such as an amphoteric surfactant, a cationic polymer, a silicone conditioning agent, or a perfume, it would have been prima facie obvious to incorporate same in light of Schwartz, which teaches that it is advantageous to incorporate all of these ingredients into a shampoo composition comprising azoxystrobin.
Although the reference claims do not recite that the composition is a gel (claim 23), it would have been prima facie obvious to formulate the composition as a gel in light of Schwartz, which teaches that a gel is a suitable form for a personal care composition comprising azoxystrobin.
It further would have been prima facie obvious to select an amount of the perfume that is within the recited range, because said amount is a result effective variable that will affect the overall sensory perception of the composition and therefore its attractiveness to the user.  
Although the reference claims do not recite amount of the azoxystrobin, it would have been prima facie obvious to select an amount of the azoxystrobin that is within the ranges of claims 1-9, because said amount is a result effective variable that will affect the anti-dandruff efficacy of the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Although the reference claims do not recite the particle size of the azoxystrobin, it would have been prima facie obvious to select an azoxystrobin particle size within the recited ranges, since Kitko teaches an anti-dandruff personal care composition having selenium sulfide or pyridinethione salts as anti-dandruff actives and specifies different particle sizes depending upon the active, which would have motivated the skilled artisan to undertake an optimization process to determine the appropriate particle size when azoxystrobin is used as the anti-dandruff active as in the Schwartz composition, and using the ranges taught by Kitko as a starting point for the optimization.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite a single unit dosage, it would have been prima facie obvious to formulate the composition as such as taught by Edelson, in order to obtain a formulation that is easy for the consumer to use without having to measure out an individual dose.  
The resulting reference composition as modified above will possess the functional deposition, fungal reduction, and minimum inhibitory concentration values recited by claims 1-2, 6-9, and 10, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/126,393 and in view of Schwartz et al. (US Pat. Pub. 2017/0135932), Edelson (US Pat. Pub. 2015/0313819, and/or Kitko et al. (US Pat. Pub. 2009/0155383) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Schwartz, Edelson, and Kitko are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because they recite a personal care composition comprising 0.02- 10% azoxystrobin, the composition being a shampoo, conditioner, or a leave on treatment, and which could also function as a body wash, and further comprising a surfactant, a cationic polymer, a silicone conditioning agent, and a perfume in the amount of 7.5.
Although the reference claims do not specify the type of surfactant such as an amphoteric surfactant, it would have been prima facie obvious to incorporate same in light of Schwartz, which teaches that such a surfactant is suitable for use in a shampoo composition comprising azoxystrobin.
Although the reference claims do not recite that the composition is a gel (claim 23), it would have been prima facie obvious to formulate the composition as a gel in light of Schwartz, which teaches that a gel is a suitable form for a personal care composition comprising azoxystrobin.
 Although the reference claims do not recite the particle size of the azoxystrobin, it would have been prima facie obvious to select an azoxystrobin particle size within the recited ranges, since Kitko teaches an anti-dandruff personal care composition having selenium sulfide or pyridinethione salts as anti-dandruff actives and specifies different particle sizes depending upon the active, which would have motivated the skilled artisan to undertake an optimization process to determine the appropriate particle size when azoxystrobin is used as the anti-dandruff active as in the Schwartz composition, and using the ranges taught by Kitko as a starting point for the optimization.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite a single unit dosage form, it would have been prima facie obvious to formulate the composition as such as taught by Edelson, in order to obtain a formulation that is easy for the consumer to use without having to measure out an individual dose.  
The resulting reference composition as modified above will possess the functional deposition, fungal reduction, and minimum inhibitory concentration values recited by claims 1-2, 6-9, and 10, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/126,975 and in view of Schwartz et al. (US Pat. Pub. 2017/0135932), Edelson (US Pat. Pub. 2015/0313819, and/or Kitko et al. (US Pat. Pub. 2009/0155383) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Schwartz, Edelson, and Kitko are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because they recite the use of a personal care composition comprising azoxystrobin in the amount of 0.01-10 wt%, the composition being a shampoo, conditioner, or a leave on treatment, and which could also function as a body wash.
Although the reference claims do not recite the presence of a surfactant such as an amphoteric surfactant, a cationic polymer, a silicone conditioning agent, or a perfume, it would have been prima facie obvious to incorporate same in light of Schwartz, which teaches that it is advantageous to incorporate all of these ingredients into a shampoo composition comprising azoxystrobin.
It further would have been prima facie obvious to select an amount of the perfume that is within the recited range, because said amount is a result effective variable that will affect the overall sensory perception of the composition and therefore its attractiveness to the user.  
Although the reference claims do not recite that the composition is a gel (claim 23), it would have been prima facie obvious to formulate the composition as a gel in light of Schwartz, which teaches that a gel is a suitable form for a personal care composition comprising azoxystrobin.
 Although the reference claims do not recite the particle size of the azoxystrobin, it would have been prima facie obvious to select an azoxystrobin particle size within the recited ranges, since Kitko teaches an anti-dandruff personal care composition having selenium sulfide or pyridinethione salts as anti-dandruff actives and specifies different particle sizes depending upon the active, which would have motivated the skilled artisan to undertake an optimization process to determine the appropriate particle size when azoxystrobin is used as the anti-dandruff active as in the Schwartz composition, and using the ranges taught by Kitko as a starting point for the optimization.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite a silicone conditioner, it would have been prima facie obvious to incorporate same in light of Schwartz, which expressly suggests incorporating a silicone as a conditioner into a composition comprising azoxystrobin in order to form a hair care composition for treating dandruff.  
Although the reference claims do not recite a single unit dosage, it would have been prima facie obvious to formulate the composition as such as taught by Edelson, in order to obtain a formulation that is easy for the consumer to use without having to measure out an individual dose.  
The resulting reference composition as modified above will possess the functional deposition, fungal reduction, and minimum inhibitory concentration values recited by claims 1-2, 6-9, and 10, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/126,958 and in view of Schwartz et al. (US Pat. Pub. 2017/0135932), Edelson (US Pat. Pub. 2015/0313819, and/or Kitko et al. (US Pat. Pub. 2009/0155383) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Schwartz, Edelson, and Kitko are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because they recite a personal care composition comprising a strobilurin such as azoxystrobin in the amount of 0.02-10 wt%, the composition being a shampoo, conditioner, or a leave on treatment, and which could also function as a body wash.
Although the reference claims do not recite the presence of a surfactant such as an amphoteric surfactant, a cationic polymer, a silicone conditioning agent, or a perfume, it would have been prima facie obvious to incorporate same in light of Schwartz, which teaches that it is advantageous to incorporate all of these ingredients into a shampoo composition comprising azoxystrobin.
It further would have been prima facie obvious to select an amount of the perfume that is within the recited range, because said amount is a result effective variable that will affect the overall sensory perception of the composition and therefore its attractiveness to the user.  
Although the reference claims do not recite that the composition is a gel (claim 23), it would have been prima facie obvious to formulate the composition as a gel in light of Schwartz, which teaches that a gel is a suitable form for a personal care composition comprising azoxystrobin.
 Although the reference claims do not recite the particle size of the azoxystrobin, it would have been prima facie obvious to select an azoxystrobin particle size within the recited ranges, since Kitko teaches an anti-dandruff personal care composition having selenium sulfide or pyridinethione salts as anti-dandruff actives and specifies different particle sizes depending upon the active, which would have motivated the skilled artisan to undertake an optimization process to determine the appropriate particle size when azoxystrobin is used as the anti-dandruff active as in the Schwartz composition, and using the ranges taught by Kitko as a starting point for the optimization.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite a silicone conditioner, it would have been prima facie obvious to incorporate same in light of Schwartz, which expressly suggests incorporating a silicone as a conditioner into a composition comprising azoxystrobin in order to form a hair care composition for treating dandruff.  
Although the reference claims do not recite a single unit dosage, it would have been prima facie obvious to formulate the composition as such as taught by Edelson, in order to obtain a formulation that is easy for the consumer to use without having to measure out an individual dose.  
The resulting reference composition as modified above will possess the functional deposition, fungal reduction, and minimum inhibitory concentration values recited by claims 1-2, 6-9, and 10, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
 Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/126,380 and in view of Schwartz et al. (US Pat. Pub. 2017/0135932), Edelson (US Pat. Pub. 2015/0313819, and/or Kitko et al. (US Pat. Pub. 2009/0155383) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Schwartz, Edelson, and Kitko are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because they recite a personal care composition comprising azoxystrobin, the composition being a shampoo, conditioner, or a leave on treatment, and which could also function as a body wash.
Although the reference claims do not recite the presence of a surfactant such as an amphoteric surfactant, a cationic polymer, a silicone conditioning agent, or a perfume, it would have been prima facie obvious to incorporate same in light of Schwartz, which teaches that it is advantageous to incorporate all of these ingredients into a shampoo composition comprising azoxystrobin.
It further would have been prima facie obvious to select an amount of the perfume that is within the recited range, because said amount is a result effective variable that will affect the overall sensory perception of the composition and therefore its attractiveness to the user.  
Although the reference claims do not recite that the composition is a gel (claim 23), it would have been prima facie obvious to formulate the composition as a gel in light of Schwartz, which teaches that a gel is a suitable form for a personal care composition comprising azoxystrobin.
 Although the reference claims do not recite the particle size of the azoxystrobin, it would have been prima facie obvious to select an azoxystrobin particle size within the recited ranges, since Kitko teaches an anti-dandruff personal care composition having selenium sulfide or pyridinethione salts as anti-dandruff actives and specifies different particle sizes depending upon the active, which would have motivated the skilled artisan to undertake an optimization process to determine the appropriate particle size when azoxystrobin is used as the anti-dandruff active as in the Schwartz composition, and using the ranges taught by Kitko as a starting point for the optimization.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite amount of the azoxystrobin, it would have been prima facie obvious to select an amount of the azoxystrobin that is within the ranges of claims 1-9, because said amount is a result effective variable that will affect the anti-dandruff efficacy of the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite a silicone conditioner, it would have been prima facie obvious to incorporate same in light of Schwartz, which expressly suggests incorporating a silicone as a conditioner into a composition comprising azoxystrobin in order to form a hair care composition for treating dandruff.  
Although the reference claims do not recite a single unit dosage, it would have been prima facie obvious to formulate the composition as such as taught by Edelson, in order to obtain a formulation that is easy for the consumer to use without having to measure out an individual dose.  
The resulting reference composition as modified above will possess the functional deposition, fungal reduction, and minimum inhibitory concentration values recited by claims 1-2, 6-9, and 10, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/913,183 and in view of Schwartz et al. (US Pat. Pub. 2017/0135932), Edelson (US Pat. Pub. 2015/0313819, and/or Kitko et al. (US Pat. Pub. 2009/0155383) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Schwartz, Edelson, and Kitko are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because they recite a personal care composition comprising azoxystrobin, the composition being a shampoo, conditioner, or a leave on treatment, and which could also function as a body wash.
Although the reference claims do not recite the presence of a surfactant such as an amphoteric surfactant, a cationic polymer, a silicone conditioning agent, or a perfume, it would have been prima facie obvious to incorporate same in light of Schwartz, which teaches that it is advantageous to incorporate all of these ingredients into a shampoo composition comprising azoxystrobin.
It further would have been prima facie obvious to select an amount of the perfume that is within the recited range, because said amount is a result effective variable that will affect the overall sensory perception of the composition and therefore its attractiveness to the user.  
Although the reference claims do not recite that the composition is a gel (claim 23), it would have been prima facie obvious to formulate the composition as a gel in light of Schwartz, which teaches that a gel is a suitable form for a personal care composition comprising azoxystrobin.
 Although the reference claims do not recite the particle size of the azoxystrobin, it would have been prima facie obvious to select an azoxystrobin particle size within the recited ranges, since Kitko teaches an anti-dandruff personal care composition having selenium sulfide or pyridinethione salts as anti-dandruff actives and specifies different particle sizes depending upon the active, which would have motivated the skilled artisan to undertake an optimization process to determine the appropriate particle size when azoxystrobin is used as the anti-dandruff active as in the Schwartz composition, and using the ranges taught by Kitko as a starting point for the optimization.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite amount of the azoxystrobin, it would have been prima facie obvious to select an amount of the azoxystrobin that is within the ranges of claims 1-9, because said amount is a result effective variable that will affect the anti-dandruff efficacy of the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the reference claims do not recite a silicone conditioner, it would have been prima facie obvious to incorporate same in light of Schwartz, which expressly suggests incorporating a silicone as a conditioner into a composition comprising azoxystrobin in order to form a hair care composition for treating dandruff.  
Although the reference claims do not recite a single unit dosage, it would have been prima facie obvious to formulate the composition as such as taught by Edelson, in order to obtain a formulation that is easy for the consumer to use without having to measure out an individual dose.  
The resulting reference composition as modified above will possess the functional deposition, fungal reduction, and minimum inhibitory concentration values recited by claims 1-2, 6-9, and 10, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645